Advisory Action
	On February 15, 2021, the Applicant filed a first after final response. Subsequently, on February 18, 2021 the Applicant filed a second after final response. The examiner notes that in view of the second after final response, the first after final response is not entered. The examiner, as set forth below agrees to enter the second after final response.  

Reissue Declaration
	In view of the cancellation of claim 33, the error statement set forth in the February 22, 2019 declaration is no longer valid since it references canceled claim 33. However, the Applicant, on page 2 of their After Final response, states that the error still applies to Claim 43 since it omits the terms “short-range wireless link” and “long-range link”. 
	The Examiner notes that in accordance with MPEP 1414.03(I) and 1444(III)(A), the Applicant has identified on the record an error being relied upon as the basis for reissue. Therefore, the previous Reissue Declaration and current statement in the After Final Response is acceptable. 

Provisional Application Support
	The Applicant argues that Ghazarian discussion of “an RF emergency signal” (to alert other vehicles) does not appear to be disclosed by the provisional application to which Ghazarian claims priority.  
	The Examiner disagrees in part.  In Ghazarian, paragraph [0018] states “If the driver does not comply…the vehicle compare-tore CPU transceiver will transmit an RF emergency signal”.  The Examiner agrees With the Applicant that provisional application 60/307,574 does not disclose the phrase “RF emergency signal”.  
	The Examiner notes that the provisional application does disclose of RF transmissions to/from the vehicle. In addition, the examiner notes that the provisional application in at least two areas does support transmitting a signal that is equivalent to the RF emergency signal. For example, on the bottom of page 1, 
	In both of these cases, the vehicle transmits a signal if the vehicle does not stop. Both of these occur after the initial receipt of a signal from the street light and the transmissions to and from the street transponder. The Examiner notes that the same teaching in paragraph [0018], with respect to the RF emergency signal is based on the vehicle not complying.  
	Therefore, the provisional application supports the teachings of paragraph [0018] with respect to transmitting a signal if the driver does not comply. Although the provisional does not call it an RF emergence signal, the fact remains that the claim simply requires the transmission of “second data” and thus is not limited to a specific type of transmission. 

Second Argument
	With respect to the limitation “trigger a second device to transmit a second signal responsive to said transmitting from the entity the first data”, the Applicant states that Ghazarian does not appear to disclose transmitting from the vehicle before the vehicle receives and reads a location tag code/street transponder code. Rather, any transmitting from the vehicle appears to occur after reading the location tag code/street transponder code. The location tag code/street transponder code thus is not triggered responsive to transmitting from the vehicle. 
	The examiner maintains that the Final Office Action states that the Vehicle Transponder transmits a signal to the Street Transponder in response to the entity (vehicle) receiving a first signal (unique coded RF traffic signal) from a first device (traffic signal transmitter).  In return, the Street Transponder (second device) _ will transmit a second signal (Transponder Tag Code) in response to the signal received from the Vehicle Transponder. 

	Taking a look at paragraph [0018], Ghazarian discloses the vehicle transponder reader unit reads the vehicle location street mount transponder tag(s).  Thus, the issue is whether reading a tag reads on the transmission and reception of signals.   In the Final Office action, the examiner treated the reading of the tag to show support of transmitting a signal to the Tag, and the reception of a signal by the Vehicle Transponder from the Tag. The examiner notes that the provisional application uses the same type of language (“vehicle transponder reader unit reads the street mount transponder tag(s)”).  
	In looking into Figure 4 (see below cropped image) it is clear that bi-directional communication is occurring between the street transponder and the vehicle transponder read unit. 

    PNG
    media_image1.png
    176
    270
    media_image1.png
    Greyscale

	The examiner notes that in accordance with the above cropped image, the vehicle transponder sends a signal (first data) to the street transponder and the street transponder responds back with a signal.  The examiner notes that in other embodiments (that don’t specifically relate to the street transponder but to tags in general), Ghazarian discloses that the tags are RF tags (see paragraph [0020]), (although the provisional application doesn’t mention RF tags it does support RF transmissions). Thus tags (including street transponders) in the context of Ghazarian both receive and transmit signals as least with respect to the teachings of paragraph [0018] and Figure 4. 

Third Argument
	The Applicant states that with respect to “transmitting second data from the entity responsive to receive at the entity the second signal from the second device”, Ghazarian does not appear to disclose transmitting “first data” and transmitting “second data”.  
	The Examiner respectfully disagrees for the reasons set forth above in the Second Argument. As explained above, and with reference to paragraph [0018] and figure 4, the Vehicle transmits conducts a bidirectional communication with the Street Transponder (second device). The Street Transponder Code reads on the claimed (second signal from the second device).  The RF emergency signal (transmitting “second data”) or the signal transmission if the driver doesn’t slow down (as supported by the provisional) both read on the “second data” since this transmission occurs after the initial transmission and reception of signals to/from the reading of the Street Transponder Tag. 
	Therefore, the examiner does not find the Applicant’s arguments persuasive as to claims 82, 86, 87, 91, 114-125, and 142-153. 

	The Examiner notes that in view of the cancellation of claims 33-38, 51-81, 126-131, and 134-141, the rejection to those claims are moot. In addition, claims 39-50, 132 and 133 remain allowable. 


/Ovidio Escalante/
/M.F/Supervisory Patent Examiner, Art Unit 3992